Citation Nr: 1205091	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  03-19 426	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for stuttering. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1977 to June 1984. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In October 2008, April 2010 and August 2010 the Board remanded the Veteran's claim for further development.  Despite these remand the claims file reflects that further RO action is still warranted, even though such will, regrettably, further delay an appellate decision on this claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand order of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran first claimed entitlement to service connection for stuttering in August 1984.  The RO issued a rating decision in March 1986 denying entitlement to service connection for that condition.  Following an appeal, the Board issued a decision in July 1987 also denying entitlement to service connection, finding that it was a developmental defect that pre-existed service and was not caused or aggravated by service.  The Veteran did not appeal the decision and it became final.

Evidence received since then includes numerous correspondences from the Veteran and a friend, a 1997 neuropsychological evaluation, VA treatment records and a VA examination report.  The RO reopened the Veteran's claim based on new and material evidence in a June 2003 Statement of the Case (SOC) and the Board concluded that new and material evidence had been received in a decision from October 2008.  After reopening the claim, the Board remanded it for further development.  

The Board's remand instructed that the Veteran be scheduled for an appropriate examination to the nature, extent and etiology of the Veteran's claimed stuttering.  The RO was instructed that any appropriated evaluations, studies and testing deemed necessary by the examiner was to be conducted.  The RO/AMC was also instructed to make the claims folder and a copy of the remand available to the examiner.  The Board points out that, although the examiner, a neurologist did perform an examination, the claims file was not made available to the examiner.  Furthermore, the examiner explicitly requested that the Veteran be referred for an ear, nose and throat examination for further examination and opinion.  The RO/AMC failed to provide such an examination. 

In April 2010 the Board remanded the Veteran's claim in order to provide the Veteran with the indicated examination.  Following that remand the RO/AMC scheduled the Veteran for another VA examination, which was to have occurred on April 29, 2010.  However, the Veteran failed to report for the examination or notify the RO that he would not be there.

Nevertheless, in its August 2010 remand the Board noted that there was significant confusion as to the proper contact information for the Veteran and as to whether the Veteran had ever received notification of his schedule VA examination.  The Board requested that the RO/AMC attempt to obtain the Veteran's current contact information and schedule him for another VA examination.  The remand directives included contacting the Veteran's appointed fiduciary.

The record does not reflect that sufficient efforts have been made to obtain the Veteran's current contact information.  Instead, the RO/AMC appears to have sent all correspondence to the same post office box previously noted.  None of this correspondence requested updated contact information for the Veteran and it is unclear that the Veteran's fiduciary has even received such a request.  Accordingly, the Board finds that additional attempts must be made to obtain updated contact information for the Veteran.  All reasonable efforts should be made to obtain this contact information, including contacting the Veteran's fiduciary in any reasonable manner possible.  These efforts should be fully documented in the claims file.  

In addition, the Veteran's representative has noted that the address used by the hospital to provide notice to the Veteran of his schedule VA examination does not match up to the other address on file for the Veteran.  Finally, the Board notes that the VA opinion provided in August 2010 does not indicate the qualifications of the provider as an ENT specialist.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should make all reasonable attempts to obtain the Veteran's current address and/or contact information, to include, at a minimum, contacting the Veteran's current fiduciary in any reasonable manner required, contacting the Veteran's representative and contacting the United States Postal Service.  The RO/AMC should also attempt to contact the Veteran and his fiduciary at any phone numbers or contact points or record in order to obtain his current mailing address and/or other contact information.  This mailing address and/or other contact information must be provided the VA Medical Center where his examination is to be scheduled.  Copies of this remand, the August 2010 remand and the November 2011 Supplemental Statement of the Case (SSOC) should be sent to the Veteran at any address identified.  If the RO/AMC is unable to obtain the Veteran's current contact information this should be noted in the claims file along with full documentation of all attempts to obtain that information.  

2.  Thereafter, the RO/AMC should contact the Veteran and inquire whether he has undergone any treatment for stuttering since December 2004.  If the Veteran indicates that he has received any treatment or evaluation, the RO/AMC should obtain and associate those records with the claims file.  In addition, the RO/AMC should obtain all of the Veteran's VA treatment records since December 2004, particularly those from the VA Medical Center in Dallas, Texas. 

3.  Finally, as suggested by the VA examiner in the November 2009 examination, the Veteran should be scheduled for an ENT full examination.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note his or her qualifications as an ENT specialist in the report provided.  In addition, the examiner should note that the claims file and remand have been reviewed.  Any appropriate evaluations, studies and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  A rationale for all opinions offered should be included in the report provided.  The examiner is asked to do the following:

a.  Express an opinion as to whether the Veteran currently has a disability manifested by stuttering.  If not, the examiner is asked to comment on any treatment records associated with the claims file that diagnosed the Veteran with stuttering.

b.  If the examiner finds that the Veteran currently has a disability manifested by stuttering, the examiner is asked to express an opinion as to when the Veteran's stuttering was first manifested (i.e., prior to service, in service or after service). 

c.  The examiner is also asked to express an opinion as to whether the Veteran's stuttering is a developmental defect.  If the examiner determines that the Veteran's stuttering is a developmental defect, the examiner is asked to indicate whether there was a superimposed disease or injury in service.

d.  If the examiner determines that the Veteran's stuttering clearly and unmistakably preexisted service, the examiner is asked to indicate whether there was a permanent increase in the severity of the underlying pathology associated with the stuttering which occurred during service.  If the examiner determines that the Veteran's stuttering did not increase in severity during service, the examiner should so indicate.  However, if the examiner finds that the Veteran's stuttering did increase in severity during service, then the examiner should express an opinion as to whether this increase in severity was due to the natural progression of the disease.

e.  If the examiner determines that the Veteran's stuttering is not a developmental defect and did not pre-exist service, the examiner is asked to opine whether it is as least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's stuttering began in service or is proximately due, the result of, or aggravated by some in-service event or service-connected disability.

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



